PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

NORFOLK AND WESTERN RAILWAY
COMPANY; NORFOLK SOUTHERN
RAILWAY COMPANY; CSX
TRANSPORTATION, INCORPORATED;
CONSOLIDATED RAIL CORPORATION,
Plaintiffs-Appellees,

and

NORFOLK SOUTHERN CORPORATION,
Counterdefendant-Appellee,

v.

BROTHERHOOD OF RAILROAD SIGNALMEN,
Defendant-Appellant,

and
                                      No. 98-1808

BROTHERHOOD OF LOCOMOTIVE
ENGINEERS; AMERICAN TRAIN
DISPATCHERS DEPARTMENT- BLE;
BROTHERHOOD OF MAINTENANCE OF WAY
EMPLOYEES; THE INTERNATIONAL
BROTHERHOOD OF BOILERMAKERS, IRON
SHIP BUILDERS, BLACKSMITHS, FORGERS
AND HELPERS, AFL-CIO;
INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS; NATIONAL
CONFERENCE OF FIREMEN & OILERS;
SHEET METAL WORKERS INTERNATIONAL
ASSOCIATION,
Defendants.
Appeal from the United States District Court
for the Western District of Virginia, at Roanoke.
James C. Turk, District Judge.
(CA-97-740-R, CA-98-145-R)

Argued: September 23, 1998

Decided: December 29, 1998

Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed in part and reversed in part by published opinion. Judge
Niemeyer wrote the opinion, in which Judge Wilkins and Judge
Michael joined.

_________________________________________________________________

COUNSEL

ARGUED: John O'Brien Clarke, Jr., HIGHSAW, MAHONEY &
CLARKE, P.C., Washington, D.C., for Appellant. Jeffrey Stephen
Berlin, SIDLEY & AUSTIN, Washington, D.C., for Appellees. ON
BRIEF: Michael S. Wolly, Daniel G. Orfield, ZWERDLING, PAUL,
LEIBIG, KAHN, THOMPSON & WOLLY, P.C., Washington, D.C.,
for Appellant. Mark E. Martin, SIDLEY & AUSTIN, Washington,
D.C.; William B. Poff, WOODS, ROGERS & HAZLEGROVE, Roa-
noke, Virginia; Ronald M. Johnson, AKIN, GUMP, STRAUSS,
HAUER & FELD, L.L.P., Washington, D.C.; Arthur P. Strickland,
Roanoke, Virginia, for Appellees.

_________________________________________________________________

OPINION

NIEMEYER, Circuit Judge:

In the wake of an announcement in April 1997 by Norfolk South-
ern Corporation and CSX Corporation that they were acquiring and
dividing a major portion of the assets of Conrail, Inc., the Brother-

                    2
hood of Railway Signalmen, a union representing employees of the
corporations' railroad subsidiaries, gave notice under § 6 of the Rail-
way Labor Act that it wished to renegotiate the terms of its collective
bargaining agreements in light of the impact that the acquisition
would have on the jobs of employees represented by the union. The
district court ruled that the union's § 6 notice was invalid and that the
union was required to present its position to the Surface Transporta-
tion Board which had exclusive jurisdiction under the Interstate Com-
merce Act to approve the terms and conditions of the acquisition. On
the union's appeal, we reverse the district court's dismissal of Norfolk
Southern Corporation, affirm its declaratory judgment, and vacate its
anti-strike injunction against the union.

I

In October 1996, Norfolk Southern Corporation and CSX Corpora-
tion, both railroad holding companies, announced competing offers to
purchase the stock of Conrail, Inc. Several months later, however,
they jointly announced an agreement under which subsidiaries of the
two corporations would each acquire a portion of Conrail's assets.

In June 1997, these railroad holding companies and their subsidiary
railroad corporations filed an application with the Surface Transporta-
tion Board ("STB"), the successor to the Interstate Commerce Com-
mission, for approval of the acquisition under the Interstate
Commerce Act, 49 U.S.C. § 11324(a). Under the proposed transac-
tion, Conrail's assets were to be divided, with a portion of the lines
operated by Norfolk Southern Railway Company, a portion operated
by CSX Transportation, Inc., and a portion operated by Conrail for
the joint benefit of the acquiring companies. In order to integrate the
new lines, the acquiring railroads proposed to modify existing labor
agreements to reflect the new operating arrangements. They stated
that under the transaction "train crews will be required to operate
interchangeably over either CSX or [Norfolk Southern] and allocated
Conrail routes in many corridors," which would not be allowed under
the existing collective bargaining agreements. Additionally, the rail-
roads claimed that "the efficiencies of the transaction could not be
achieved . . . if the expanded CSX and [Norfolk Southern] Systems
were required to operate pursuant to existing labor agreements under
which different maintenance crews must be used to maintain tracks

                     3
of existing Conrail and CSX or [Norfolk Southern] in the same geo-
graphic area." Moreover, in their application to the STB, the railroads
acknowledged that the proposed transaction would net a loss of over
2,600 jobs and a transfer of over 2,300 jobs. To resolve any labor dis-
putes arising from the impact of the proposed transaction, the rail-
roads proposed operating under New York Dock procedures --
originally adopted by the Interstate Commerce Commission for such
transactions in New York Dock Ry. -- Control-- Brooklyn Eastern
Dist. Terminal, 366 I.C.C. 60, aff'd sub nom. New York Dock R.R. v.
United States, 609 F.2d 83 (2d Cir. 1983) -- which would automati-
cally provide established protections to employees and would resolve
any labor disputes through binding arbitration under an established
time schedule.

Several unions, including the Brotherhood of Railway Signalmen
(the "Union"), resisted the railroads' proposal to resolve labor dis-
putes under the New York Dock procedures, contending that all such
disputes had to be resolved under the procedures imposed by the Rail-
way Labor Act (the "RLA"), procedures which both sides agree
would take longer than the New York Dock procedures and which
could lead to a bargaining impasse and ultimately a strike. In their
statement of opposition filed with the STB on October 21, 1997, these
unions maintained that "implementation of such changes outside RLA
processes would violate both the RLA and the [Interstate Commerce
Act]. Indeed unions would respond to such change by striking and by
submitting claims for compensation under the Tucker Act, 28 U.S.C.
§ 1346." They advised the STB that several of the unions intended "to
utilize the Railway Labor Act's collective bargaining processes to
deal with the impact of the proposed transactions on employees they
represent" and that unilateral efforts to change their collective bar-
gaining agreements would justify the unions' "resort to self-help."

The day after filing its statement with the STB, the Union delivered
a notice under § 6 of the RLA (which authorizes either party to a col-
lective bargaining agreement to serve notice of proposed changes to
the agreement and which requires the parties to bargain over the pro-
posed changes), seeking changes of work conditions through RLA
procedures. The railroads, however, rejected the§ 6 notice, claiming
(1) that the notice was barred by a moratorium clause in the collective
bargaining agreement with the Union, which prohibited service of a

                    4
§ 6 notice before November 1, 1999, and (2) that the proposals in the
§ 6 notice were, in any event, under the sole jurisdiction of the STB
because they arose from the transaction pending approval. Notwith-
standing its formal position, the railroads agreed to meet with the
Union in an effort to resolve their differences, but these meetings
failed to produce an agreement.

In light of this impasse, both the railroads and the Union filed sepa-
rate actions in federal court on October 31, 1997, for declaratory
judgment and injunctive relief. The railroads filed their action in the
Western District of Virginia, and the Union, along with other object-
ing unions, filed its action several hours later in the Western District
of Pennsylvania. The cases were consolidated in the Western District
of Virginia, and the Union's claims were taken as a counterclaim to
the railroads' claims. While numerous other unions were originally
parties to this consolidated action, all of the other unions have reached
agreement with the railroads and have been dismissed from this
action.

On various motions of the parties to dismiss and for summary judg-
ment, the district court entered judgment in May 1998 (1) dismissing
Norfolk Southern Corporation because it was not a railroad and was
not a party to any collective bargaining agreement with the Union; (2)
ruling that the Interstate Commerce Act granted the STB sole jurisdic-
tion over labor issues related to the proposed transaction; (3) ruling
that the Union's § 6 notice was invalid both because it violated the
moratorium clause of the collective bargaining agreements and
because the subject matter of the notice was exclusively before the
STB; and (4) enjoining the Union for one year "from striking or oth-
erwise exerting coercive self-help in an attempt to block implementa-
tion of the Conrail transaction or in an attempt to force plaintiff
railroads or affiliated carriers to bargain with them regarding the
terms of the Conrail transaction except as specifically authorized by
the STB or the [Interstate Commerce Act]." Norfolk and Western Ry.
Co. v. Brotherhood of R.R. Signalmen, 11 F. Supp.2d 833, 849 (W.D.
Va. 1998).

Two months after entry of judgment in the district court, on July
20, 1998, the STB approved the transaction and imposed the New
York Dock procedures for resolving the labor disputes between the

                    5
parties. In response to the Union's request that the STB not approve
all of the collective bargaining agreement modifications proposed by
the railroads in their application and that the STB make particular
findings as to those changes which were "necessary" to carry out the
transaction, the STB ruled:

          In approving a rail merger or consolidation such as this, we
          have never made specific findings in the first instance
          regarding any [collective bargaining agreement] changes
          that might be necessary to carry out a transaction, and we
          will not do so here. Those details are best left to the process
          of negotiation and, if necessary, arbitration under the New
          York Dock procedures. For us to make determinations on
          those issues now would be premature. . . . We will resolve
          them only as a last resort, giving deference to the arbitrator.

CSX Corp. et al. -- Control and Operating Leases/Agreements --
Conrail, Inc. & Consolidated Rail Corp., Dec. No. 89 at 126 (July 20,
1998).

This appeal followed entry of the judgment in the district court, but
the parties' briefs were submitted after the STB's July 20 order
approving the transaction.

II

At the outset, we address the Union's preliminary contention that
the district court erred in dismissing Norfolk Southern Corporation
from this action.

In the Union's claim against the railroads, which presented the
same issue that the railroads' claim against the Union presented --
whether the railroads must negotiate labor changes proposed in con-
nection with the transaction under the provisions of the RLA -- the
Union named Norfolk Southern Corporation, the corporate parent of
two railroads involved, as a defendant. The district court dismissed
Norfolk Southern Corporation as a party, reasoning that the corpora-
tion was not a "carrier" or "railroad" as used in the RLA and it had
no employees represented by the Union. Thus, the court concluded,

                    6
Norfolk Southern Corporation was not answerable to the Union under
the RLA.

The Union contends that Norfolk Southern Corporation"is the
party which bargains for its rail subsidiaries." It notes that it sent the
§ 6 notice to Norfolk Southern Corporation as the negotiating party
and that Norfolk Southern Corporation responded to the notice.
Accordingly, the Union argues, Norfolk Southern Corporation should
be a party to this action because the RLA places obligations not only
on the railroads but also on their negotiating agents.

We agree with the Union that the RLA imposes duties not only on
carriers, but also on their bargaining agents. For example, § 2 First of
the RLA provides, "It shall be the duty of all carriers, their officers,
agents, and employees to exert every reasonable effort to make and
maintain agreements." 45 U.S.C. § 152 First (emphasis added). Simi-
larly, § 2 Seventh prohibits a "carrier, its officers or agents" from
changing agreements unilaterally. 45 U.S.C. § 152 Seventh (emphasis
added).

The record in this case shows that Norfolk Southern Corporation
is in fact a negotiating agent of its subsidiaries, Norfolk and Western
Railway Company and Norfolk Southern Railway Company, for the
purposes of bargaining with the Union under the RLA. In his affida-
vit, the Assistant Director for Labor Relations of Norfolk Southern
Corporation admitted as much, stating that he was responsible for
negotiating collective bargaining agreements for the corporation's
subsidiaries and that he in fact negotiated with the Union on behalf
of these railroads.

Moreover, Norfolk Southern Corporation is an appropriate party to
any action seeking to determine obligations under the Interstate Com-
merce Act. In its claim, the Union seeks a declaratory judgment that
the transaction subject to the STB's approval not include modifica-
tions to the collective bargaining agreement. Not only is Norfolk
Southern Corporation a party to that transaction, but it is also an
applicant before the STB, seeking approval of the transaction.

In these circumstances, we conclude that it was appropriate for the
Union to name Norfolk Southern Corporation as a party to the litiga-

                     7
tion and have it bound by any declaratory adjudication. Accordingly,
we reverse the district court's ruling dismissing Norfolk Southern
Corporation as a party.

III

We now turn to the principal issue presented by the parties --
whether proposed changes to collective bargaining agreements that
are purportedly necessary for a transaction pending approval before
the STB must be addressed in the STB proceeding or through proce-
dures authorized and regulated by the RLA. The question of whether
labor negotiations in this case are governed by STB-imposed proce-
dures or by the RLA is important to the parties because of its practical
effect on the negotiations between them. The Union is interested in
maximizing its bargaining leverage, and protracted, perhaps intermi-
nable, negotiations backed by a power to strike, which are contem-
plated by the RLA, would indeed provide the Union with
considerable leverage. On the other hand, railroads are interested in
avoiding the delay and risk of strikes that could derail their pending
transaction, and therefore they favor the more streamlined labor nego-
tiating procedure afforded by the Interstate Commerce Act.

The RLA provides that a railroad may not change the working con-
ditions of its employees "except in the manner prescribed in such
[collective bargaining] agreements or in section [6 of the RLA]." 45
U.S.C. § 152 Seventh. Under the RLA, either party to an agreement
may serve a § 6 notice on the other party, triggering a mandatory pro-
cess of negotiation, mediation, and conciliation, during which the sta-
tus quo must be maintained. See 45 U.S.C.§§ 155, 156. The process
is drawn out, and its exhaustion is "almost interminable." Detroit &
Toledo Shore Line R. Co. v. United Transp. Union, 396 U.S. 142, 149
(1969). While the parties must bargain in good faith, they are not
required to agree, and in the end the Union can resort to self-help by
striking in an effort to force acceptance of its bargaining positions.
Because the procedures for negotiating changes to labor agreements
under the RLA do not include binding arbitration and are not
designed to guarantee an agreement within any specified period, unre-
solved labor disputes subject to RLA procedures have the potential to
destroy a proposed merger or acquisition. As the Supreme Court
observed, "[t]he resolution process for major disputes under the RLA

                    8
would so delay the proposed transfer of operations that any efficien-
cies the carrier sought would be defeated." Norfolk & Western Ry. Co.
v. American Train Dispatchers' Ass'n, 499 U.S. 117, 133 (1991).
Consequently, avoidance of the RLA bargaining process with its
potential for strikes becomes crucial not only to the success of a
merger or acquisition but also to the underlying public interest fos-
tered by the ICA in regulating the nation's transportation system. See
CSX Transp. v. United Transp. Union ("CSXT v. UTU"), 86 F.3d 346,
349 (4th Cir. 1996). Precisely for this reason, the railroads argue that
the more streamlined bargaining procedures authorized by the Inter-
state Commerce Act are necessary in this case.

With the adoption of the Transportation Act of 1920, Congress pur-
sued a policy of railroad consolidation to promote the health and effi-
ciency of the railroad industry at a time when the survival of many
smaller railroads was at risk due to earlier competition and strong
enforcement of the antitrust laws. See Train Dispatchers, 499 U.S. at
119; St. Joe Paper Co. v. Atlantic Coastline R.R. Co., 347 U.S. 298,
315 (1954). Although the policy promoting consolidation in the rail-
road industry has evolved in various directions over the years, the cur-
rent form of the Interstate Commerce Act ("ICA") still grants
"exclusive" authority to the STB to approve, in the public interest,
mergers and acquisitions of transportation carriers within its jurisdic-
tion. 49 U.S.C. § 11321(a) (emphasis added). Moreover, it exempts a
carrier participating in an approved transaction"from the antitrust
laws and from all other law . . . as necessary to let that rail carrier . . .
carry out the transaction." Id. (emphasis added). This exemption
extends to carriers' obligations imposed by the terms of collective
bargaining agreements under the RLA. See Train Dispatchers, 499
U.S. at 133. Indeed, the Supreme Court observed in Train
Dispatchers that "obligations imposed by laws such as the RLA [will
not be allowed to] prevent the efficiencies of consolidation from
being achieved," id. at 133, and accordingly, the RLA is "superseded"
by the ICA when an STB-approved transaction requires modification
or total abrogation of a collective bargaining agreement authorized or
governed by the RLA, id. at 132.

As a consequence, for transactions subject to STB approval, a type
of "horizontal preemption" enables the STB to bypass RLA proce-
dures. In doing so, however, the ICA requires the railroad to provide

                      9
"a fair arrangement" that does not place the railroad's employees in
"a worse position related to their employment as a result of the trans-
action." 49 U.S.C. § 11326(a). To fulfill these obligations, the STB
has invariably imposed procedures originally adopted by the Interstate
Commerce Commission in New York Dock Ry. -- Control -- Brook-
lyn Eastern Dist. Terminal, 366 I.C.C. 60, 84-90, aff'd sub nom. New
York Dock R.R. v. United States, 609 F.2d 83 (2d Cir. 1983), which
are commonly known as the New York Dock procedures. These proce-
dures have "long been relied upon in settling labor disputes that result
from railroad consolidations." CSXT v. UTU , 86 F.3d at 349. They are
employed because they are designed to enable railroads and unions to
"reach the necessary agreement prior to consummation but within a
reasonable period so as not to delay unduly consummation of the
transaction." New York Dock, 360 I.C.C. at 71.

These New York Dock procedures provide a variety of protections
to employees adversely affected by railroad mergers and acquisitions,
including monetary benefits for a period of up to six years. They also
establish the framework for making the adjustments in workforces
and labor agreements that are necessary to the implementation of an
STB-approved transaction. Under these procedures, a carrier must
give the union 90 days advance notice of proposed alterations to the
collective bargaining agreement. New York Dock protocols then
establish an expedited timetable for negotiation and, if necessary, pro-
vide for binding arbitration. See 360 I.C.C. at 85. While the arbitra-
tion under the New York Dock procedures is"final, binding and
conclusive," CSXT v. UTU, 86 F.3d at 349, it is subject to review by
the STB, see 49 C.F.R. § 1115.8. Moreover, the STB's decision
reviewing an arbitration under the New York Dock procedures is sub-
ject to judicial review under the Hobbs Act, 28 U.S.C. §§ 2342(5),
2321. We have held, however, that a union cannot lawfully strike to
prevent a railroad from taking actions authorized by an arbitration
award entered under the New York Dock procedures. See CSXT v.
UTU, 86 F.3d at 351-52.

While the Union in this case does not readily acquiesce in the
Supreme Court's holding in Train Dispatchers that the STB is
empowered to approve modifications of collective bargaining agree-
ments, it does acknowledge that Train Dispatchers holds that the ICA
supersedes the RLA and RLA agreements when necessary to carry

                    10
out an approved transaction. See Train Dispatchers, 499 U.S. at 132.
The Union argues, however, that because the Supreme Court did not
determine when the ICA's statutory override is "necessary," the stan-
dards for this "necessity component" are an open question. It points
out that in Train Dispatchers, the Supreme Court assumed, without
deciding, that the override was in fact necessary in the case before it.
See id. at 127. Thus, the Union maintains that in this case, the district
court could not make the assumption relied upon in Train Dispatchers
but was required to find the "necessity component" before ruling as
it did. Because the district court did not find that the proposed
changes were "necessary" to carry out the railroads' acquisition of
Conrail's assets, the Union argues, the court could not prohibit the
Union from challenging changes required by that transaction under
the RLA.

The Court in Train Dispatchers did, indeed, assume that the collec-
tive bargaining changes were necessary for the purposes of its hold-
ing. See 499 U.S. at 127. It stated that"neither the conditions of
[STB] approval, nor the standard for necessity, is before us today." Id.
at 134. But the fact that the Court did not articulate the standard for
determining necessity under § 11321(a) does not mean that the district
court in this case was required to craft such a standard.

The "necessity component" referred to by the Union defines the
scope of the immunity from "other law" afforded by the ICA for "ap-
proved" transactions. Section 11321(a) of the ICA provides that a rail-
road participating in an approved transaction is"exempt from the
antitrust laws and from all other law . . . as necessary to let the rail
carrier . . . carry out the transaction." 49 U.S.C. § 11321(a) (empha-
sis added). Thus, while the necessity requirement defines the breadth
of the immunity flowing from an approved transaction, it does not
define, nor even address, the scope of the STB's exclusive jurisdiction
to consider and approve the terms and conditions of such a transac-
tion. Yet, it is the scope of the STB's exclusive jurisdiction, not the
scope of any exemption that might result from an"approved" transac-
tion, that must be determined to dispose of the case before us because
the question we face is whether the district court erred in requiring the
parties to proceed before the STB rather than under the RLA.

The scope of the STB's jurisdiction is first defined by its jurisdic-
tion over railroads, see 49 U.S.C. § 10501, and is fleshed out by its

                     11
exclusive authority to approve transactions involving railroads
described in 49 U.S.C. § 11323, see 49 U.S.C. § 11321. The Supreme
Court has interpreted this jurisdiction broadly, noting that the STB
has "exclusive authority to examine, condition, and approve proposed
mergers and consolidations of transportation carriers." Train
Dispatchers, 499 U.S. at 119-20. Moreover, the ICA expressly pro-
vides that the terms and conditions exclusively subject to STB
approval include those relating to the relationship between a railroad
and its employees. For instance, § 11324 provides explicitly that the
STB shall consider "the interest of rail carrier employees affected by
the proposed transaction," 49 U.S.C. § 11324(b)(4), and § 11326
imposes a duty that employees of the railroads be provided a "fair
arrangement," 49 U.S.C. § 11326(a). Thus, to the extent that a trans-
action subject to the STB's approval impacts collective bargaining
agreements or the relationships between railroads and their employ-
ees, the STB has exclusive jurisdiction in the first instance to consider
the issues.

If, in the exercise of its duties, the STB exceeds the scope of its
authority in approving a transaction subject to its jurisdiction, a party
may seek review of the STB's decision in a court of appeals under the
provisions of 28 U.S.C. § 2342(5) (vesting the courts of appeals with
exclusive jurisdiction to review all "final orders of the Service Trans-
portation Board made reviewable by section 2321 of this title") and
28 U.S.C. § 2321 (providing for judicial review of the STB's orders
and decisions).

Accordingly, in considering an application for approval of a trans-
action subject to its jurisdiction, the STB has exclusive authority to
resolve objections to the application, including objections by unions
that a particular proposal to alter a collective bargaining agreement is
not necessary to the transaction.

In this case, as a result of their announced acquisition of Conrail's
assets, the railroads stated that "train crews will be required to operate
interchangeably" over various railroads, a requirement which would
not otherwise be allowed under existing collective bargaining agree-
ments between them and the Union. In addition, the railroads pointed
out that efficiencies of the transaction would result in the loss of over
2600 jobs and the transfer of over 2300 jobs. These proposed

                     12
changes, and others like them, implicate the collective bargaining
agreements between the railroads and the Union, and outside of the
proposed transaction's context, they would have to be negotiated
under the RLA. But because the railroads claim that these changes are
necessary to carry out the proposed transaction, the proposals become
part of the railroads' application to the STB for approval under the
ICA. If the Union had objections to these proposed changes, it would
have had to oppose them by participating in the STB proceeding,
which it in fact did, and it could have sought judicial review of any
decision it wished to challenge. But the Union was not entitled to cir-
cumvent the STB's exclusive authority by entering federal court in
the first instance and seeking to adjudicate the very same issues in
that court.

The Union cannot dispute that the proposed collective-bargaining-
agreement changes that it is challenging in this action are the same
ones to which it objected before the STB in response to the railroads'
application. Indeed, the Union's complaint in this case defines its
challenge in these very terms. Its complaint alleges that it is seeking
a declaratory judgment requiring the railroads to abide by § 6 of the
RLA with respect to "changes to agreements concerning rates of pay,
rules, and working conditions that defendants have proposed as part
of their plans to divide Conrail between CSXT and[Norfolk
Southern]" and "changes and agreements that the plaintiff has pro-
posed in response to carriers' proposals." (Emphasis added). Accord-
ingly, the merits of these challenges must be decided in the first
instance by the STB and not by the district court.

We note further that the STB did in fact approve the railroads'
acquisition of Conrail's assets on July 20, 1998, and in doing so,
acted upon its jurisdiction over the questions raised by the Union by
directing that they be resolved through the New York Dock proce-
dures. The Union will have adequate opportunity through that process
to present its position and ultimately to challenge any ruling against
it in a federal court.

In short, we conclude that any effort to challenge changes in the
collective bargaining agreements proposed in the transaction by
which the railroads are acquiring Conrail's assets must be presented
in the first instance to the STB under its exclusive jurisdiction and

                    13
may not be negotiated under the RLA. For these reasons, we affirm
the district court's declaratory judgment committing these issues to
the STB and declaring that they are not appropriately resolved under
§ 6 of the RLA.

IV

The Union also contends that the railroads' claim for an injunction
prohibiting future strikes "did not present a case or controversy within
the district court's Article III jurisdiction" and, in any event, that the
injunction entered by the district court violates§§ 7 and 8 of the
Norris-LaGuardia Act, 29 U.S.C. §§ 107 and 108. It argues that the
railroads lacked constitutional standing because they presented no
evidence that they faced "an imminent threat of a strike" and therefore
that they failed to establish injury in fact, a requirement of a live case
or controversy under Article III of the Constitution.

A

If the railroads had only sought injunctive relief and the threat of
the strike sought to be enjoined had not been imminent, then the rail-
roads would indeed have lacked standing, and the district court could
not have entertained their claim for an injunction. See Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560 (1994).

But the case before us does not depend, in a constitutional sense,
on the claim for injunctive relief. The railroads' request for an injunc-
tion was ancillary to the remedy they sought on their central claim --
a declaratory judgment that the ICA supersedes the RLA in connec-
tion with the approval of a railroad merger or acquisition. The live
controversy in the case before us thus is based on the railroads' claim
that they need not honor the Union's § 6 notice to negotiate the labor
consequences of the anticipated acquisition under the RLA and that
they may instead rely on the rulings of the STB. The parties do not
suggest that the proposed railroad acquisition was speculative or
hypothetical. It was an agreed-to deal which would be closed after
appropriate approvals from the STB were obtained. Indeed, the
authenticity of this controversy is evidenced by the fact that both the
railroads and the unions considered it necessary to file suits to resolve
the dispute. Accordingly, we conclude that the controversy over how

                     14
to resolve existing labor disputes presents us with a live case in the
constitutional sense and that the declaratory judgment remedy
invoked by both parties was an appropriate exercise by the district
court of its Article III power.

B

But even with an Article III case properly before us, we must nev-
ertheless determine whether injunctive relief was appropriate if, as the
Union claims, there was no evidence of an imminent threat to strike.
A court's equitable power to grant injunctive relief is constrained by
limitations which are similar in nature to prudential standing require-
ments. "An injunction is a drastic remedy and will not issue unless
there is an imminent threat of illegal action." Bloodgood v.
Garraghty, 783 F.2d 470, 475 (4th Cir. 1986); see also O'Shea v.
Littleton, 414 U.S. 488, 502 (1974) (noting that"the likelihood of
substantial and immediate irreparable injury" is a requirement for the
issuance of an injunction); Congress of Racial Equality v. Douglas,
318 F.2d 95, 100 (5th Cir. 1963). An injunction"will not be granted
against something merely feared as liable to occur at some indefinite
time in the future." Bloodgood, 783 F.2d at 475 (quoting Connecticut
v. Massachusetts, 282 U.S. 660, 674 (1931)).

While we have no doubt that if a labor strike were to take place,
it would impose real injury on the railroads, as well as on society at
large, we must focus our inquiry on whether a strike was imminent
to determine whether equitable relief was warranted. The railroads
contend that a strike was imminent based on the statements that the
Union and the other unions submitted to the STB. In those statements,
the unions asserted that implementation of changes to the collective
bargaining agreements outside the RLA would violate both the RLA
and the ICA and that the unions would respond "by striking." These
unions also advised the STB that some of them intended to utilize the
RLA procedures and that they believed that unions could respond to
unilateral changes to their collective bargaining agreements with
"self-help." Apart from these statements filed before the STB, how-
ever, the record contains no evidence indicating that any union
intended to strike or that any union had acted on a plan to strike. In
addition, the Union maintains in its brief that it has no intention of
striking.

                     15
Statements by the Union in legal papers filed before the STB that
it would strike are, we believe, most accurately construed as part of
the Union's legal argument delineating those circumstances under
which it believed it could legally strike. These statements were likely
a form of advocacy. But even if they are taken at face value, their
promise was conditioned on the railroads' adoption of the proposed
changes. The railroads, however, have not unilaterally imposed those
changes, nor could they have done so. The New York Dock proce-
dures, to be sure, require the railroads to negotiate with the Union
before adopting any changes, and only if the two sides could not
agree would the matter be submitted to binding arbitration. New York
Dock, 366 I.C.C. at 85. Thus, the conditions that the Union claimed
would lead to a strike would not occur absent various decisions by the
railroads, the Union, the independent arbitrator, and the STB. With all
of these contingencies, any possibility of a strike was entirely specu-
lative.

The fact that the strike threat was conditioned on future, specula-
tive events distinguishes this case from CSXT v. UTU, where we
rejected a standing defense and affirmed the entry of an anti-strike
injunction to enforce compliance with an arbitration award. See 86
F.3d 352 n.*. In CSXT v. UTU, the arbitrator and the Interstate Com-
merce Commission had already sided with the railroad, agreeing that
certain changes in the labor agreements were necessary to facilitate
a consolidation. The railroad informed the unions that it would imple-
ment the consolidation, along with the approved labor changes. Four
days before the consolidation was to take place, the unions informed
the railroad that they would strike unless the railroad rescinded its
plans. Id. at 348. In that case, therefore, there was a direct threat of
a strike in the face of the railroad's announcement that it would carry
out the approved transaction. Because the strike was imminent, we
concluded that the court had the power to issue an injunction.

But the circumstances in CSXT v. UTU are unlike those presented
to the district court in this case where the strike threat was condi-
tioned on future events -- the acceptance of the railroads' proposed
changes by either the Union or the arbitrator -- that might or might
not have happened. While the district court found that the Union's
statements to the STB "provided the railroads with significant insecu-
rity as to maintaining their economic well-being," Norfolk & Western

                    16
Ry. Co., 11 F. Supp.2d at 849, such insecurity does not amount to an
imminent injury. Moreover, we have no reason to doubt the Union's
representation in its brief that it does not intend to strike. We assume
that the Union will obey the law as established by the courts and by
the rulings of the STB.

In short, we conclude that the railroads failed to show the imminent
threat of illegal action and injury required for the entry of an injunc-
tion, and therefore we vacate the injunction entered by the district
court.

V

We reverse the district court's dismissal of Norfolk Southern Cor-
poration; we vacate its anti-strike injunction; and we otherwise affirm
the district court's judgment.

IT IS SO ORDERED.

                     17